Citation Nr: 1034263	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-31 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to January 1947.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York, which denied entitlement to service connection 
for PTSD. 

The Veteran and his daughter provided testimony before a Decision 
Review Officer (DRO) at the RO in February 2010.  A transcript is 
of record.  

In an unappealed rating decision issued in August 1949, the RO 
denied entitlement to service connection for psychoneurosis.  The 
evidence received since that decision included VA medical center 
(VAMC) treatment records beginning in April 2007 which included 
diagnoses of PTSD.  A claim premised on a diagnosis not 
considered in prior decisions is treated as a new claim without 
the need for new and material evidence.  Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).  As PTSD was not considered in the 
previous decision, the current claim will be considered as a new 
claim without the requirement of new and material evidence.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The Veteran's psychiatric symptomatology, now diagnosed as 
PTSD, is related to his fear of hostile military activity and a 
VA psychiatrist has confirmed that the stressor is adequate.  

2.  The claimed stressor is consistent with the places, types, 
and circumstances of the veteran's service.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD, requires medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.)(1994)(DSM 
IV); a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2009).  

VA has amended its adjudication regulations governing service 
connection for PTSD to provide that:

If a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and 
that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is consistent with 
the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. For purposes of 
this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with 
an event or circumstance that involved actual or 
threatened death or serious injury, or a threat 
to the physical integrity of the veteran or 
others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to 
the event or circumstance involved a 
psychological or psycho-physiological state of 
fear, helplessness, or horror. 
75 Fed. Reg. 39,843, 39,852 (Jul. 13, 2010)  (to be codified at 
38 C.F.R. § 3.304(f)(3)).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

Analysis

The National Personnel Records Center has indicated that the 
Veteran's service treatment records were likely lost in a fire at 
the National Archives and Records Administration in July 1973.  
Destruction of service treatment records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing the 
claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet 
App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

The evidence of record shows that the Veteran has consistently 
been treated for PTSD since the disorder was first diagnosed by a 
VA doctor in April 2007.  Therefore, the first criteria for 
service connection of PTSD-a diagnosis-has been established.  
VA treatment providers have linked the diagnosis to in-service 
stressors.  Hence, the second element for service connection is 
also satisfied.

With regard to the third element, a VA psychiatrist noted in 
August 2008, the Veteran's reports of seeing "horrific things" 
and feeling that his life was in danger.  The examiner found this 
stressor to be sufficient inasmuch as he diagnosed PTSD based on 
the stressor.  The examiner mistakenly reported that the Veteran 
served in combat during World War II, while the record shows that 
he did not arrive in Germany until almost one year after the end 
of hostilities.  It is conceivable; however, that the Veteran 
would have seen destruction and even dead bodies in the aftermath 
of the war and could have feared that the remnants of hostile 
forces were still lurking.

The evidence is not clearly and convincingly against the claim 
and with resolution of reasonable doubt in the Veteran's favor; 
his stressors are consistent with the circumstances of his 
service and his report of the stressors is sufficient without 
credible supporting evidence.

There is other evidence in support of his claim.  In a June 1950 
application for out-patient treatment for a nervous condition, 
the Veteran reported that psychiatric symptoms began while he was 
in the service about 5 years earlier, around 1945, and he also 
reported that he was hospitalized for the nervous condition in 
Germany in 1946 and listed his psychiatric symptoms as 
nervousness, becoming afraid, headaches, and sleep and appetite 
disturbance.  

He was treated post-service for psychiatric symptoms beginning in 
May 1947, four months after discharge, and was diagnosed with 
psychoneurosis.  

The Veteran testified during the February 2010 DRO hearing that 
his symptoms began, in part, due to witnessing dead bodies and 
the destruction of war.  His service records show that he served 
in Europe from March 1946 to November 1946, following the end of 
combat operations in World War II.  He stated that he was a part 
of "mop up" operations, responsible for going into an area that 
had been secured by Marines and essentially cleaning up or 
restoring order.  It is reasonable to assume that this involved 
witnessing the dead bodies of soldiers and civilians.  

The Board finds that the criteria for service connection for PTSD 
are met, and service connection is; therefore, granted.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


